Title: To Thomas Jefferson from Fleming Bates, 6 May 1807
From: Bates, Fleming
To: Jefferson, Thomas


                        
                            Sir,
                            St. Louis May 6. 1807.
                        
                        Gov. Lewis put into my hands a letter for Madame Provonchere, with an intimation that she would confide to me
                            certain communications made to her husband by Colo. Burr. These papers I was instructed to transmit to you without delay;
                            but on waiting on the lady for the purpose of obtaining them, I was informed by her that they had, long since, been
                            transmitted to Mr. Provonchere, then with the Indians at Washington. It is perhaps doubtful whether they will ever reach
                            the City; but from every information which I can collect with respect to them, they are not in themselves important. The
                            views of Colo Burr were probably detailed, in private conference by Colo. DePeyster the bearer of the letters. Of this
                            however I am not to decide and extremely regret that it has not been in my power to comply with your wishes in relation to
                            them.
                        I beg your indulgence while I make a few observations on the system which I have thought proper to adopt
                            during the absence of Governor Lewis. On my arrival in the country I found much less hostility and disaffection than I had
                            expected. The vestiges of party acrimony and violence were still discernible; but every succeeding day, appeared to efface
                            them from the remembrance of the People. Those unprincipled men, who would have associated for the subversion of the
                            Government, had possessed neither weight of character, nor popular influence sufficient to give a tone to public
                            sentiment, and were now deploring in silence, the failure of an enterprize which had covered them with mortification and
                            dishonor. Had the standard of Treason been erected last fall, as I believe was contemplated, the Patriotism of the country
                            must have triumphed. For altho’ the regular authorities were not confided in, an independent and voluntary association was
                            formed, for the suppression of every disorganizing attempt. And the territory, I am well convinced would never, for a
                            moment, have been lost to the U. States, unless by following the destiny of the neighbouring country east of the
                            Mississipi.—   My course was too obvious to be mistaken. Justice and the dignity of the Government required that a few of the
                            most conspicuous of the disaffected should be dealt with in an examplary way. Colo. John Smith (T) of whom so much has
                            been said, on various occasions, has been removed from all his offices civil and military. He was accused of traitorous
                            participation, and when the warrant of Judge Thredon issued for his arrest, he would not suffer it to be executed. James
                            Richardson who also held civil and military appointments has been dismissed for vaunting his contempt of the American
                            Government. Major Robert Westcott, accused of Burrism, and the only person against whom the Grand Jury have found a Bill,
                            had resigned his offices before my arrival in the territory.—   Henry Dodge Sheriff of the District of St. Genevieve is one
                            of those persons against whom Frazier has deposed. He has not been dismissed because I believe the young man to be
                            innocent. I know that we have no terms, no compromise, to make with traitors, and if I entertained a doubt of his
                            fidelity, I should not hesitate a moment to strip him of that confidence, and those Offices with which the late
                            administration invested him. He is young,—unhackneed in dissimulation,—possesses good sense, spirit and frankness—and I hope, a love
                            of country, and a reverence of its institutions. I do believe that he has been mislead by Colo. Smith, and that, when
                            liberated from the official control which that rash and impatient man has impercebtibly gained over him, he will repay
                            confidence, by a prompt and honorable discharge of duty.
                        There are a number of very unworthy men, who hold Offices under the territorial Government; But after a few
                            removals, this herd of triflers may be disposed of by a repeal of those very imperfect and indigested laws under which
                            they act. It will then be in the power of a prudent Governor to reestablish the prostrated respectability of Louisiana;
                            for prostrated I must think it has been, by a number of very injudicious measures, and illiberal misunderstandings between
                            the Officers of Government. It will be in his power to win the affections of the People, who are by no means difficult to
                            govern, and to instruct them in those republican systems with which they are as yet so totally unacquainted.
                        I have the honor to be most respectfully your obedt Servant
                        
                            F. Bates
                            
                        
                    